Certiorari to review the order of the State Liquor Authority revoking petitioner’s license to sell liquor, wines and beer for consumption on the premises. Petitioner held a license to sell liquor, wine and beer for consumption on the premises. His license has been revoked for the sale of a bottle of apple jack to be consumed off the premises. The testimony of the witness to whom the sale is alleged to have been made is not disputed. Petitioner at the hearing appeared without attorney, was sworn and testified, and now claims that this violated his constitutional rights under article 1, section 6, of the Constitution, in that he was compelled to give testimony against himself. Order and determination unanimously confirmed, with fifty dollars costs and disbursements. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.